Exhibit 10.1

DTS, INC.

2016 EXECUTIVE RETENTION BONUS PLAN

DTS, Inc., a Delaware corporation (the “Company”), hereby establishes this 2016
Executive Retention Bonus Plan (this “Plan”) effective as of the date of the
consummation of the Company Merger (as defined below) (the “Effective Date”).
This Plan shall become effective on the Effective Date and will remain in effect
until the earlier of (a) the date all Bonus Amounts (or Pro-Rata Bonus Amounts,
as applicable) are paid pursuant to and in accordance with this Plan; and
(b) the termination of this Plan pursuant to and in accordance with Section 7.
Certain capitalized but otherwise undefined terms used in this Plan have the
meanings assigned to them in Section 2.

SECTION 1 - NATURE AND PURPOSE

1.1 Background and Purpose.

(i) The Company is a party to that certain Agreement and Plan of Merger dated
September 19, 2016 (the “Merger Agreement”), by and among the Company, Tessera
Technologies, Inc., a Delaware corporation (“Parent”), Tempe Holdco Corporation,
a Delaware corporation and wholly owned subsidiary of Parent (“Holdco”), Tempe
Merger Sub Corporation, a Delaware corporation and wholly owned subsidiary of
Holdco (“Parent Merger Sub”), Arizona Merger Sub Corporation, a Delaware
corporation and wholly owned subsidiary of Holdco (“Company Merger Sub”),
pursuant to which (i) Parent Merger Sub shall be merged with and into Parent
(the “Parent Merger”), with Parent as the surviving entity in the Parent Merger
(the “Parent Surviving Corporation”) and the Parent Surviving Corporation
becoming a wholly owned subsidiary of Holdco and (ii) immediately following
consummation of the Parent Merger, Company Merger Sub shall be merged with and
into the Company (the “Company Merger”), with the Company as the surviving
entity in the Company Merger (the “Company Surviving Corporation”), and the
Company Surviving Corporation becoming a wholly owned subsidiary of Holdco.

(ii) The Merger Agreement and its associated schedules contemplate that the
Company’s Board of Directors will adopt and implement, prior to the consummation
of the Company Merger, this Plan, in order to encourage the retention of certain
employees of the Company who hold the title of Executive Vice President and
above until the end of the eighteen (18) month period following the consummation
of the Company Merger.

1.2 Plan Benefits Unfunded. The liability of the Company to pay a Bonus Amount
to any Participant is based solely on the contractual obligations created by
this Plan and the Letter Agreement between the Company and such Participant and
evidencing the award of the Bonus Amount. This Plan constitutes a mere promise
by the Company to pay benefits in the future. The interest of a Participant in
Plan benefits is an unsecured claim against the general assets of the Company.
No Participant has any interest in any fund or in any specific asset of the
Company by reason of any amounts credited or deemed to be credited hereunder.
Accordingly, Plan benefits are not secured by any trust, pledge, lien or
encumbrance on any property of the Company or on the assets of any benefit
trust. The Company intends that this Plan be unfunded for tax purposes and for
purposes of Title I of Employee Retirement Income Security Act of 1974, as
amended, if applicable.

 

1



--------------------------------------------------------------------------------

1.3 Participation Not a Contract of Employment or Service. This Plan is not a
promise of employment with or the continuation of service to the Company and
nothing in this Plan gives any person a right to remain in the service of the
Company, Parent, Holdco, or any of their Subsidiaries nor does it affect the
right of the Company, Parent, Holdco or any of their Subsidiaries to terminate
the service of any person at any time with or without Cause and with or without
advance notice, subject to the terms of any employment, service or other
agreement that may exist between such person and the Company, Parent, Holdco or
any of their Subsidiaries. For the avoidance of doubt, the Plan will not alter
any existing contractual arrangements with any Participant who does not continue
as an employee of the Company, Parent, Holdco or any of their Subsidiaries
immediately after the Effective Time and, as such, any such Participant will be
entitled to receive all amounts due pursuant to the terms of the Participant’s
then-existing contractual arrangements with the Company.

SECTION 2 - DEFINED TERMS

Whenever used herein, the following definitions shall govern this Plan:

2.1 “Beneficiary” means the person(s) designated on a Designation of Beneficiary
Form substantially in the form set forth in Exhibit C attached hereto to receive
payment of a Pro-Rata Bonus Amount as set forth in Section 4.1 of this Plan. If
no Beneficiary has been properly designated, then the Beneficiary shall be the
Participant’s spouse, and if no spouse exists at the time of death, the
Participant’s estate.

2.2 “Board” means the Board of Directors of Holdco.

2.3 “Bonus Amount” means the amount set forth on Exhibit A attached hereto
opposite the name of a Participant, which amount shall, provided that such
Participant satisfies the conditions set forth in this Plan, become payable as
set forth in this Plan.

2.4 “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company referenced on Exhibit A attached hereto; provided,
however clause “(g)” of the definition of “Cause” set forth in such employment
agreement shall be ignored for purposes of determining Cause under this Plan and
the Letter Agreement.

2.5 “Disability” means a condition which would entitle the Participant to long
term disability benefits under the Company’s long term disability plan/policy as
in effect as of the date of the adoption of this Plan.

2.6 “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company referenced on Exhibit A attached hereto,
as modified by the Participant’s Letter Agreement.

2.7 “Involuntary Termination” means a termination of a Participant’s employment
(i) by the Company, Parent, Holdco or any of their Subsidiaries (A) without
Cause or (B) due to a Disability of such Participant; (ii) by such Participant
with Good Reason; or (iii) as a result of

 

2



--------------------------------------------------------------------------------

such Participant’s death. For purposes of this Plan, an “Involuntary
Termination” shall not include or be deemed to include a termination of a
Participant’s employment (x) by the Company, Parent, Holdco or any of their
Subsidiaries for Cause or (y) by such Participant’s resignation without Good
Reason.

2.8 “Letter Agreement” means the letter agreement substantially in the form
attached hereto as Exhibit B, pursuant to which a Participant is notified of
his/her participation in this Plan and upon which a Participant acknowledges
that he/she has read such letter agreement and this Plan and agreed that the
award described therein and his/her participation in this Plan are subject in
all respects to the terms and conditions of this Plan, or such other form
approved by the Plan Administrator.

2.9 “Participant” shall have the meaning set forth in Section 3.

2.10 “Plan Administrator” means the Board.

2.11 “Release” means a release substantially in the form attached as Exhibit A
to the Participant’s employment agreement with the Company referenced on Exhibit
A attached hereto.

2.12 “Section 409A” shall have the meaning set forth in Section 10.

2.13 “Subsidiary” An entity shall be deemed to be a “Subsidiary” of the Company,
Parent or Holdco if any of the Company, Parent or Holdco directly or indirectly
owns, beneficially or of record: (a) an amount of voting securities of other
interests in such entity that is sufficient to enable the Company, Parent or
Holdco to elect at least a majority of the members of such entity’s board of
directors or other governing body; or (b) at least 50% of the outstanding equity
or financial interests of such entity.

SECTION 3 - ELIGIBILITY

An individual shall be eligible to participate in this Plan if he or she has
been designated by the Plan Administrator as a Participant as set forth on
Exhibit A attached hereto and has received and executed a Letter Agreement
(each, a “Participant”). Except as set forth in Section 4.1, the Participant
must have been continuously employed by the Company, Parent, Holdco and/or any
of their Subsidiaries through the date which is eighteen (18) months following
the Effective Date (the “Vesting Date”) to receive payment of his or her Bonus
Amount as set forth in Section 6. Assuming this condition is satisfied, payment
of the Bonus Amount to the Participant shall occur on the first regularly
scheduled payroll date following the Vesting Date (which shall be no later than
thirty (30) days following the Vesting Date).

SECTION 4 - INVOLUNTARY TERMINATIONS

4.1 Notwithstanding the provisions set forth in Section 3, if a Participant
experiences an Involuntary Termination during the period between the Effective
Date and the Vesting Date, then the Participant (or in the event of death, the
Participant’s Beneficiary) shall become entitled to payment of a pro-rata
portion of his or her Bonus Amount in an amount equal to the product of:
(i) such Participant’s Bonus Amount and (ii) a fraction, the numerator of which
shall be the

 

3



--------------------------------------------------------------------------------

number of days elapsed from the Effective Date through the effective date of
such Participant’s Involuntary Termination and the denominator of which shall be
five hundred forty-eight (548) (the “Pro-Rata Bonus Amount”), subject to the
Participant’s execution and delivery of a Release, which must become effective
and non-revocable no later than sixty (60) days following the Participant’s
termination. The Pro-Rata Bonus Amount shall be paid on the first regularly
scheduled payroll date following the effective date of such Participant’s
executed Release; provided, however, that if the Bonus Amounts constitute
deferred compensation subject to Section 409A, and the sixty (60) day period
descried above spans two (2) taxable years, then such payment shall occur on the
first regularly scheduled payroll date occurring after the end of such sixty
(60) day period (subject to Section 8). Notwithstanding the foregoing, if
payment of a Pro-Rata Bonus Amount is payable as a result of a Participant’s
death, then a Release shall not be required, and payment shall be made to the
Beneficiary as soon as practicable following such death.

4.2 A Participant will immediately forfeit his/her right to any payment under
this Plan upon a termination of his/her employment by the Company, Parent,
Holdco or one of their Subsidiaries (as applicable) for Cause or his/ her
resignation without Good Reason, in either case, at any time prior to the
Vesting Date, and none of the Company, Parent, Holdco or any of their
Subsidiaries shall have any obligation with respect thereto. Any amounts that
are forfeited will not be reallocated to other Participants or other persons.

SECTION 5 - AWARDS UNDER THE PLAN

A Participant’s Bonus Amount shall be determined by the Plan Administrator and
set forth in the Participant’s Letter Agreement and Exhibit A to this Plan.

SECTION 6 - PAYMENTS UNDER THE PLAN

6.1 Payment of Bonus Amount or Pro-Rata Bonus Amount. Bonus Amounts or Pro-Rata
Bonus Amounts, as applicable, shall be paid in a lump sum following the
satisfaction of all conditions for payment set forth in Section 3 or
Section 4.1, as applicable and, subject to Section 8, shall be payable pursuant
to the timing rules set forth in Section 3 or Section 4.1, as applicable.

6.2 Tax Withholding. To the extent required by applicable law, payments under
this Plan may be subject to federal and state withholding taxes, FICA and
similar charges, and the Company may deduct the amount from any payments
required hereunder.

6.3 Other Limitation of Payments.

(i) In the event it shall be determined that any compensation by or benefit from
the Company (or Parent, Holdco or their Subsidiaries) to the Participant or for
the Participant’s benefit, whether pursuant to the terms of this Plan or
otherwise (collectively, the “Payments”), (a) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (b) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Participant’s benefits
under this Plan shall be either:

(a) delivered in full, or

 

4



--------------------------------------------------------------------------------

(b) delivered as to such lesser extent this would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Participant on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

(ii) Unless the Company (or Parent, Holdco, or their affiliates) and the
Participant otherwise agree in writing, any determination required under this
Section 6.3 shall be made in writing by a nationally recognized certified public
accounting firm selected by the Company (the “Accountants”), whose determination
shall be conclusive and binding upon the Participant and the Company, Parent,
Holdco, and their Subsidiaries for all purposes. For purposes of making the
calculations required by this Section 6.3, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company, and, if applicable, Parent, Holdco, and
their Subsidiaries and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 6.3. The Company (or its successor)
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6.3.

(iii) In the event that Payments must be reduced, then the Payments under this
Plan will be reduced first by reducing Payments under this Plan, then by
elimination of cash severance payments, then elimination of vesting acceleration
of Participant’s remaining equity awards, if any (in reverse chronological order
based on the date such awards would have vested), and finally elimination of any
other payments giving rise to “parachute payments.”

SECTION 7 - AMENDMENT AND TERMINATION

The Plan Administrator may amend this Plan and the applicable Letter Agreement
at any time, provided that, except as set forth in Section 8, once a Participant
has executed a Letter Agreement, the terms of this Plan applicable to that
Participant may only be amended with the written consent of such Participant and
the Participant’s Letter Agreement may only be amended in writing through an
amendment executed by the Company (or its successor) and the Participant party
to the applicable Letter Agreement. This Plan will automatically terminate if
the Merger Agreement is terminated in accordance with its terms. If the Merger
Agreement is terminated in accordance with its terms, and this Plan has
accordingly terminated, all rights to receive Bonus Amounts shall be terminated
and forfeited, and none of the Company, Parent, Holdco or any of their
Subsidiaries shall have any obligation with respect thereto.

SECTION 8 - CODE SECTION 409A

To the extent applicable for Participants, this Plan is intended to be exempt
from, or comply with, the requirements of Internal Section 409A of the Code, as
amended (“Section 409A”). To the extent that this Plan is not exempt from the
requirements of Section 409A, this Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed

 

5



--------------------------------------------------------------------------------

and interpreted in accordance with such intent. Accordingly, notwithstanding the
provisions of Section 7, the Plan Administrator reserves the right to amend the
provisions of this Plan at any time and in any manner without the consent of
Participants solely to comply with the requirements of Section 409A and to avoid
the imposition of the additional tax, interest or income inclusion under
Section 409A on any payment to be made hereunder while preserving, to the
maximum extent possible, the intended economic result of the Bonus Amount of any
affected Participant. Whenever a payment under this Plan specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Plan Administrator.
Notwithstanding anything in this Plan or a Letter Agreement to the contrary, to
the extent necessary to avoid the imposition of penalties under Section 409A, no
amount that becomes payable on account of a termination of services shall be
paid unless such termination constitutes a “separation from service” within the
meaning of Section 409A. Further, to the extent necessary to comply with
Section 409A, if a Participant is a “specified employee” (as defined by
Section 409A), and the Participant will receive payment of any “deferred
compensation” subject to Section 409A on account of a separation from services,
then such amount shall not be paid until the first day of the seventh month
following such separation (provided, however, that such amounts shall be paid
earlier if the Participant dies during such period (with such payments being
made within thirty (30) days of the Participant’s death). Notwithstanding the
foregoing, in no event whatsoever shall the Company be liable for any additional
tax, interest, income inclusion or other penalty that may be imposed on a
Participant by Section 409A or for damages for failing to comply with
Section 409A.

SECTION 9 - MISCELLANEOUS

9.1 Authority of the Plan Administrator. The Plan shall be interpreted,
administered and operated by the Plan Administrator, which shall have complete
authority, subject to the express provisions of the Plan, to interpret the Plan,
to prescribe, and subject to Section 7, to amend and rescind rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Plan Administrator may
delegate any of its duties hereunder to a subcommittee, or to such person or
persons from time to time as it may designate. All decisions, interpretations
and other actions of the Plan Administrator made in good faith upon any matter
within the scope of its authority shall be final, conclusive and binding on all
parties who have an interest in the Plan.

9.2 No Liability. The Plan Administrator, and no officer or employee of the
Company, Parent, Holdco or their Subsidiaries shall be liable to any person for
any action taken or omitted in connection with the administration of this Plan
unless attributable to such person’s own fraud or willful misconduct; nor shall
such entities be liable to any person for any such action unless attributable to
fraud or willful misconduct on the part of a director, officer or employee of
the entity.

9.3 No Trust. Nothing contained in this Plan and no action taken pursuant to the
provisions of any related agreements shall create or be construed to create a
trust of any kind. No property which may be acquired or invested by the Company
in connection with this Plan shall be deemed to be security for the obligations
to participants hereunder, but shall be, and continue for all purposes to be, a
part of the general funds of the Company. The right of Participants to receive
payment from the Company under this Plan shall be no greater than the right of
any unsecured general creditor of the Company.

 

6



--------------------------------------------------------------------------------

9.4 Plan Benefits are not Assignable. The rights of a Participant to Plan
benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant, and any attempt to assign, pledge or encumber that
interest shall be void.

9.5 Successors and Assigns. The terms and conditions of this Plan shall inure to
the benefit of and bind the Company and the Participants, and their successors,
assigns and personal representatives.

9.6 Entire Agreement. This Plan and the Letter Agreement (and with respect to
the definitions of “Cause” and “Good Reason,” a Participant’s employment
agreement as referenced in Exhibit A attached hereto) shall constitute the
entire understanding and agreement with respect to the subject matter contained
herein, and there are no agreements, understandings, restrictions,
representations or warranties among any Participant and the Company other than
those as set forth or provided for in this Plan.

9.7 Governing Law. This Plan constitutes an agreement, and any disputes arising
under this Plan will be governed by and construed in accordance with the laws of
the State of California, without giving effect to any conflict of laws principle
to the contrary.

9.8 Section Headings. The headings contained in this document are for reference
purposes only, and shall not affect the meaning or interpretation of this Plan.

IN WITNESS WHEREOF, this 2016 Executive Retention Bonus Plan has been executed
effective as of the date first written above.

 

DTS, INC. By:   /s/ Jon E. Kirchner Name:   Jon E. Kirchner Title:   CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

Participant Name & Title

 

Employment Agreement

 

Bonus Amount

Jon E. Kirchner,

Chairman and Chief Executive Officer

  Executive Employment Agreement effective as of February 17, 2011 by and
between DTS, Inc. and Jon Kirchner, as in effect as of the date of adoption of
this Plan   $5,049,366.30

Geir Skaaden,

Executive Vice President, Products,

Platforms and Solutions

  Executive Employment Agreement effective as of October 1, 2015 by and between
DTS, Inc. and Geir Skaaden, as in effect as of the date of adoption of this Plan
  $1,275,576.35

Kevin Doohan,

Executive Vice President & Chief

Marketing Officer

  Executive Employment Agreement effective as of January 20, 2014 by and between
DTS, Inc. and Kevin Doohan, as in effect as of the date of adoption of this Plan
  $1,292,725.00

Kris Graves,

Executive Vice President, Human

Resources

  Executive Employment Agreement effective as of April 1, 2013 by and between
DTS, Inc. and Kris Graves, as in effect as of the date of adoption of this Plan
  $1,316,547.35

TOTAL

    $8,934,215.00

 

1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LETTER AGREEMENT

LETTER AGREEMENT

[Date]

<Insert Name of Participant>

<Insert Address>

<Insert City, State, Zip Code>

Dear <Insert Name of Participant>:

The purpose of this letter agreement (this “Letter Agreement”) is to inform you
that you are eligible for an award under the DTS, Inc. 2016 Executive Retention
Bonus Plan (the “Plan”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto under the Plan. The award for which you are
eligible consists of the following:

Retention Bonus Amount opportunity:

Retention Bonus Amount award: $[            ] in cash (the “Award”).

The Plan and this Letter Agreement (and with respect to the definitions of
“Cause” and “Good Reason,” as used in the Plan, your Current Employment
Agreement (as defined below)) contain the entire understanding between you and
the Company with respect to the subject matter hereof. By signing below you are
also acknowledging and agreeing that the signing of the Merger Agreement and the
consummation of the transactions contemplated by the Merger Agreement and/or any
change in your authority, duties, responsibilities or reporting relationship
that is caused by such signing or consummation will not constitute “Good Reason”
for purposes of your Executive Employment Agreement dated              (the
“Current Employment Agreement”).

You hereby acknowledge and agree that the terms and conditions of your
participation in the Plan, and any Award that may be payable thereunder, shall
be determined in accordance with the Plan and this Letter Agreement.

 

DTS, Inc. By:     Name:   Title:  

 

1



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

I hereby acknowledge that I have read this Letter Agreement and the Plan and
agree that the Award and my participation in the Plan are subject in all
respects to the terms and conditions of the Plan.

 

     Dated:                                 , 2016 Print Name         Signature
  

 

2



--------------------------------------------------------------------------------

EXHIBIT C

BENEFICIARY FORM DESIGNATION FORM

DTS, INC.

DESIGNATION OF BENEFICIARY FORM

UNDER DTS, INC. 2016 EXECUTIVE RETENTION BONUS PLAN

 

TO:         Company official designated to receive beneficiary designation FROM:
        Name of Participant

I am a participant in the DTS, Inc. 2016 Executive Retention Bonus Plan (the
“Plan”). In accordance with the terms of the Plan, in the event of my death, I
designate the following as my beneficiary to receive all amounts payable to me
under the Plan which I have not received prior to my death:

 

Beneficiary’s Name:      Social Security Number:      Relationship:     
Address:          

If you are married and your beneficiary is someone other than your spouse, then
your spouse must sign and date this form.

This designation revokes all prior beneficiary designations I have made under
the Plan.

 

Date:                                          
                                                         Signature of
Participant

Consent of Spouse:

I am the spouse of the above named Participant. I consent to the above
designation of a beneficiary other than me to receive payments due to my spouse
under the Plan.

 

Date:                                          
                                                         Signature of
Participant’s Spouse

 

1